SEE00

 

e | Office Hours (Central Time)
ier | Monday-Thursday: 8am-8pm
eee | Friday: 8am-5pm

INCORPORATED

3451 Harry S Truman Blvd. Saturday: 7am-11am
Saint Charles, MO 63301-4047 | Sunday: Closed
RE: CHASE BANK USA, N.A.

ACCOUNT NUMBER: I 8 1 03 | Pe eke ie Seer a eee

BALANCE DUE: $2,013.69

REFERENCE NUMBER: O167 DATE: 7/9/2018

     

 

We are offering you a settlement amount of $1,314.00, to settle this CHASE BANK USA, N.A. account for less than the
balance due. This offer is valid until 7/29/2018. If payment in full of the settlement amount is not received in our office by this
date, this offer will be withdrawn and will be deemed null and void. We are not obligated to renew this offer. If you are
unable to pay the settlement amount in full by this due date, please contact our office for alternative payment options which
may be available to you.

We look forward to working with you in resolving this matter.
Jerry Petersen

THIS COMMUNICATION IS FROM A DEBT COLLECTOR, THIS IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).

 

 

 

 

 

 

 

 

(Ea Send your Oe eTAMCDEARGR EBON.) using the = Online: www.csiconsumercenter.com =
(Pe | 'f you are unable to pay the above settlement offer in
le Pay-by-Phone: 1-877-552-5905 Si full, contact our office at 877-288-9903 for payment
options, which may be available to you.
| |
|

 

REFERENCE NUMBER | choy

PO Box 1586 AMOUNT ENCLOSED
Saint Peters, MO 63376 |

 

 

 

 

Checks Payable To: Client Services, Inc.

 

[pUPadpe|feteafpefeag PAPEL peggefepe[EMPaltfapepatay [Ep foreee] CLIENT SERVICES, INC.
#  EUN K PARK 3451 HARRY S. TRUMAN BLVD
fie 14457 37TH AVE FL 1 ST. CHARLES MO 68301-4047
FLUSHING NY 11354-5933 AMLMegfoxnfoggsfeggedyfyeng effet ggg fyeedy eta tape ffeat

fa
Rea tor 117611-1452-CHASESO1

 

 
